DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The Preliminary Amendment filed on 11/18/2021 has been reviewed and is examined below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 10-17 of U.S. Patent No. 11,210,843 (patent 843).  Although the claims at issue are not identical, they are not patentably distinct from each other because present claims are broader than those of patent 843.
4.	The following is a table showing the correspondence between the claims of present application with the claims of patent 843.
Claims of present application
21
22
23
24
25
26
27
28
29
Claims of patent 843
1
2
3
4
5
6
7
8
10


30
31
32
33
34
35
36
11
12
13
14
15
16
17


5.	The following table shows the correspondence between the limitations of claim 1 of the present application with the limitations of claim 1 of patent 843.

Claim 1 of present application.
Claim 1 of patent 843.
1. A virtual-world simulator comprising: a computing platform including a hardware processor and a memory storing a software code; 
1. A virtual-world simulator in a real-world venue, the virtual-world simulator comprising: a computing platform including a hardware processor and a memory storing a software code; 
a tracking system communicatively coupled to the computing platform; and a projection device communicatively coupled to the computing platform; 10the hardware processor configured to execute the software code to: 
a tracking system communicatively coupled to the computing platform; and a handheld device configured for use by a user in the real-world venue and communicatively coupled to the computing platform; the hardware processor configured to execute the software code to: 
obtain a map of a geometry of a real-world venue including the virtual- world simulator; 
obtain a map of a geometry of the real-world venue; 
identify one or more virtual effects for display in the real-world venue; 
identify one or more virtual effects for display in the real-world venue; 
track, using the tracking system, a moving perspective of one of a user in 15the real-world venue or a camera in the real-world venue;
track, using the tracking system, a moving perspective of one of the user in the real-world venue or a camera in the real-world venue; 
and control the projection device to simulate a virtual-world by conforming the identified one or more virtual effects to the geometry of the real-world venue from a present vantage point of the tracked moving perspective
and control the handheld device to simulate a virtual-world by conforming the identified one or more virtual effects to the geometry of the real-world venue from a present vantage point of the tracked moving perspective.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 21-25 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ofek et al. (U.S. Patent Application Publication No. 2014/0267228 A1), in view of Dean Lindsay Delamont (U.S. Patent Application Publication No. 2020/0368616 A1), and further in view of Basso et al. (U.S. Patent Application Publication No. 2010/0157063 A1).
10.	Regarding Claim 21 (New), Ofek discloses A virtual-world simulator comprising: (Abstract reciting “An augmented reality (AR) experience is mapped to various environments. …”;
	paragraph [0074] reciting “The mapping technique embodiments described herein are operational within numerous types of general purpose or special purpose computing system environments or configurations. …”)
	a computing platform including a hardware processor and a memory storing a software code; (paragraph [0080] reciting “Furthermore, software, programs, and/or computer program products embodying some or all of the various mapping technique embodiments described herein, or portions thereof, may be stored, received, transmitted, or read from any desired combination of computer-readable or machine-readable media or storage devices and communication media in the form of computer-executable instructions or other data structures.”;
paragraph [0081] reciting “… In a distributed computing environment, program modules may be located in both local and remote computer storage media including media storage devices. Additionally, the aforementioned instructions may be implemented, in part or in whole, as hardware logic circuits, which may or may not include a processor.”;
paragraph [0074] reciting “…  FIG. 7 illustrates a simplified example of a general-purpose computer system on which various embodiments and elements of the mapping technique, as described herein, may be implemented. …” 	Computing platform corresponds to general-purpose computer system.)	10the hardware processor configured to execute the software code to: (paragraph [0080] reciting “Furthermore, software, programs, and/or computer program products embodying some or all of the various mapping technique embodiments described herein, or portions thereof, may be stored, received, transmitted, or read from any desired combination of computer-readable or machine-readable media or storage devices and communication media in the form of computer-executable instructions or other data structures.”;
paragraph [0081] reciting “… In a distributed computing environment, program modules may be located in both local and remote computer storage media including media storage devices. Additionally, the aforementioned instructions may be implemented, in part or in whole, as hardware logic circuits, which may or may not include a processor.”)	obtain a map of a geometry of a real-world venue including the virtual- world simulator; (paragraph [0052] reciting “In the case where the environment to which the AR experience is being mapped is a real-world environment, a scene of the real-world environment can be captured using one or more sensors. As described heretofore, each of these sensors can be any type of video capture device. …”;	paragraph [0053] reciting “Generally speaking, a 3D data model that describes the captured scene of the real-world environment as a function of time can be generated by processing the one or more streams of video data that are generated by the just described one or more sensors. …”
	The 3D data model of the real environment is a map of the venue.)
 identify one or more virtual effects for display in the real-world venue; (paragraph [0025] reciting “… By way of example but not limitation, the set of constraints may specify that a given virtual object is to be positioned at a certain distance from the user in order for the virtual object to be reachable by the user. The set of constraints may also specify that a given virtual object is to be visible from the point of view of the user.”  	Virtual effects, for example, corresponds to virtual object being visible from point of view of the user, or distance of virtual object is within reach of the user.) 	and control the projection device to simulate a virtual-world by conforming the identified one or more virtual effects to the geometry of the real-world venue from a present vantage point of the tracked moving perspective. (paragraph [0025] reciting “… The set of constraints can also define a geometrical relationship between a given item of digital content and one or more of the objects that exist in the scene of the environment. The set of constraints can also define a geometrical relationship between a given item of digital content and a user who perceives the AR. By way of example but not limitation, the set of constraints may specify that a given virtual object is to be positioned at a certain distance from the user in order for the virtual object to be reachable by the user. The set of constraints may also specify that a given virtual object is to be visible from the point of view of the user.”  	The vantage point of the user is a point of view of user and the object must be visible from that point of view and the virtual object is displayed in the physical environment visible from a point of view of the user.)
While not explicitly disclosed in Ofek, Delamont discloses and a projection device communicatively coupled to the computing platform; (paragraph [0449] reciting “Alternately upon an IR Sensor being hit, this may invoke via the game server 88 or host 89 via its external projectors 96 the external projection of augmented virtual 3D images or video over the real-world space of the laser tag game or that of laser tag arena surrounding walls, ceilings, floors, objects and structure which may be seen by the users naked eyes with no visual aids.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ofek with Delamont so that a external projector connected to the system is used to project the virtual reality image onto the walls of a venue.  This is a beneficial modification as Ofek discloses mapping virtual content to one or more walls of a physical location and this modification allows external projectors to be used to map the virtual content to the walls.
While the combination of Ofed and Delamont does not explicitly disclose, Basso discloses a tracking system communicatively coupled to the computing platform; (paragraph [0030] reciting “… The system can do this to provide the rendering depth and appearance of a real window as the user moves about the room. As the perspective and/or position of the user changes, what the user would see in a real window changes. The system updates the virtual window to imitate those changes. The system can respond to any user motion, large or small. One example of this is head tracking. The system can locate and track the position and/or orientation of a user's head in the room and adapt the display so the perspective displayed on the virtual window renders depth as a real window would. This effect can require a basic three dimensional modeling of the contents of the environment feed. The system can use cameras and/or distance sensors (otherwise known as range finders) to calculate the movement and position of a person (or her head). …” 	Cameras and/or sensors correspond to the tracking system connected to the larger system for tracking head motion/perspectives.) 
track, using the tracking system, a moving perspective of one of a user in 15the real-world venue or a camera in the real-world venue; (paragraph [0030] reciting “… The system can do this to provide the rendering depth and appearance of a real window as the user moves about the room. As the perspective and/or position of the user changes, what the user would see in a real window changes. The system updates the virtual window to imitate those changes. The system can respond to any user motion, large or small. One example of this is head tracking. The system can locate and track the position and/or orientation of a user's head in the room and adapt the display so the perspective displayed on the virtual window renders depth as a real window would. This effect can require a basic three dimensional modeling of the contents of the environment feed. The system can use cameras and/or distance sensors (otherwise known as range finders) to calculate the movement and position of a person (or her head). …”  	Head orientation is tracked by the cameras/sensors.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ofek and Delamont with Basso so that the user’s head is tracked.  The head orientation is important since Ofek discloses placing virtual objects within the point of view of a user and head orientation determination is required to determine the user’s point of view.  Thus it is beneficial to use the tracking system in Basso to locate head orientation in order for Ofek to determine where to place the virtual objects.
11.	Regarding Claim 2202 (New), Ofek further discloses The virtual-world simulator of claim 21, wherein the map is a three-dimensional (3D) map of the geometry of the real-world venue. (paragraph [0051] reciting “… In other words, these computing devices can directly generate a 3D data model (sometimes referred to as a computer-aided design (CAD) model) that describes the scene of the synthetic-world environment as a function of time. The mapping technique embodiments described herein support any of the conventional CAD model formats.”)
12.	Regarding Claim 23 (New), Ofek further discloses The virtual-world simulator of claim 21, further comprising a mapping device communicatively coupled to the computing platform, wherein the hardware processor is further 24configured to execute the software code to: generate, using the mapping device, the map of the geometry of the real-world venue. (paragraph [0052] reciting “In the case where the environment to which the AR experience is being mapped is a real-world environment, a scene of the real-world environment can be captured using one or more sensors. As described heretofore, each of these sensors can be any type of video capture device. By way of example but not limitation, a given sensor can be a conventional visible light video camera that generates a stream of video data which includes a stream of color images of the scene. … A given sensor can also employ conventional LIDAR (light detection and ranging) technology that illuminates the scene with laser light and generates a stream of video data which includes a stream of back-scattered light images of the scene.”  	The one or more sensors captures the room images based on camera/sensors and then the system processes this data to generate the 3D model of the physical environment.)
13.	Regarding Claim 4 (New), Ofek further discloses The virtual-world simulator of claim 23, wherein the mapping device comprises at 5least one of a camera or a light detection and ranging (LIDAR) device. (paragraph [0052] reciting “… A given sensor can also employ conventional LIDAR (light detection and ranging) technology that illuminates the scene with laser light and generates a stream of video data which includes a stream of back-scattered light images of the scene.”  )
14.	Regarding Claim 25 (New), Ofek further discloses The virtual-world simulator of claim 21, wherein the map of the geometry of the real-world venue comprises a three-dimensional (3D) map of the geometry of the real-world venue. (paragraph [0051] reciting “In the case where the environment to which the AR experience is being mapped is a synthetic-world environment, a scene of the synthetic-world environment can be generated using one or more computing devices. In other words, these computing devices can directly generate a 3D data model (sometimes referred to as a computer-aided design (CAD) model) that describes the scene of the synthetic-world environment as a function of time. The mapping technique embodiments described herein support any of the conventional CAD model formats.”)15.	Regarding Claim 29 (New) 202829, A method (paragraph [0054] reciting “… Various methods can be used to analyze the 3D data model to detect affordances in the scene. …”) for use by a virtual-world simulator (Abstract reciting “An augmented reality (AR) experience is mapped to various environments. …”;
	paragraph [0074] reciting “The mapping technique embodiments described herein are operational within numerous types of general purpose or special purpose computing system environments or configurations. …”) including a computing platform having a hardware processor and a memory storing a software code, (paragraph [0080] reciting “Furthermore, software, programs, and/or computer program products embodying some or all of the various mapping technique embodiments described herein, or portions thereof, may be stored, received, transmitted, or read from any desired combination of computer-readable or machine-readable media or storage devices and communication media in the form of computer-executable instructions or other data structures.”;
paragraph [0081] reciting “… In a distributed computing environment, program modules may be located in both local and remote computer storage media including media storage devices. Additionally, the aforementioned instructions may be implemented, in part or in whole, as hardware logic circuits, which may or may not include a processor.”;
paragraph [0074] reciting “…  FIG. 7 illustrates a simplified example of a general-purpose computer system on which various embodiments and elements of the mapping technique, as described herein, may be implemented. …” 	Computing platform corresponds to general-purpose computer system.) the method comprising: 26obtaining, by the software code executed by the hardware processor, a map of a geometry of a real-world venue including the virtual-world simulator; (paragraph [0052] reciting “In the case where the environment to which the AR experience is being mapped is a real-world environment, a scene of the real-world environment can be captured using one or more sensors. As described heretofore, each of these sensors can be any type of video capture device. …”;	paragraph [0053] reciting “Generally speaking, a 3D data model that describes the captured scene of the real-world environment as a function of time can be generated by processing the one or more streams of video data that are generated by the just described one or more sensors. …”
	The 3D data model of the real environment is a map of the venue.)
identifying, by the software code executed by the hardware processor, one or more virtual effects for display in the real-world venue; (paragraph [0025] reciting “… By way of example but not limitation, the set of constraints may specify that a given virtual object is to be positioned at a certain distance from the user in order for the virtual object to be reachable by the user. The set of constraints may also specify that a given virtual object is to be visible from the point of view of the user.”  	Virtual effects, for example, corresponds to virtual object being visible from point of view of the user, or distance of virtual object is within reach of the user.)
and controlling, by the software code executed by the hardware processor, the projection device to simulate a virtual-world by conforming the identified one or more virtual effects to the 10geometry of the real-world venue from a present vantage point of the tracked moving perspective. (paragraph [0025] reciting “… The set of constraints can also define a geometrical relationship between a given item of digital content and one or more of the objects that exist in the scene of the environment. The set of constraints can also define a geometrical relationship between a given item of digital content and a user who perceives the AR. By way of example but not limitation, the set of constraints may specify that a given virtual object is to be positioned at a certain distance from the user in order for the virtual object to be reachable by the user. The set of constraints may also specify that a given virtual object is to be visible from the point of view of the user.”  	The vantage point of the user is a point of view of user and the object must be visible from that point of view and the virtual object is displayed in the physical environment visible from a point of view of the user.)
While not explicitly disclosed in Ofek, Delamont discloses the computing platform communicatively coupled to a tracking system and a projection device, (paragraph [0449] reciting “Alternately upon an IR Sensor being hit, this may invoke via the game server 88 or host 89 via its external projectors 96 the external projection of augmented virtual 3D images or video over the real-world space of the laser tag game or that of laser tag arena surrounding walls, ceilings, floors, objects and structure which may be seen by the users naked eyes with no visual aids.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ofek with Delamont so that a external projector connected to the system is used to project the virtual reality image onto the walls of a venue.  This is a beneficial modification as Ofek discloses mapping virtual content to one or more walls of a physical location and this modification allows external projectors to be used to map the virtual content to the walls.
While the combination of Ofed and Delamont does not explicitly disclose, Basso discloses the computing platform communicatively coupled to a tracking system and a projection device, (paragraph [0030] reciting “… The system can do this to provide the rendering depth and appearance of a real window as the user moves about the room. As the perspective and/or position of the user changes, what the user would see in a real window changes. The system updates the virtual window to imitate those changes. The system can respond to any user motion, large or small. One example of this is head tracking. The system can locate and track the position and/or orientation of a user's head in the room and adapt the display so the perspective displayed on the virtual window renders depth as a real window would. This effect can require a basic three dimensional modeling of the contents of the environment feed. The system can use cameras and/or distance sensors (otherwise known as range finders) to calculate the movement and position of a person (or her head). …” 	Cameras and/or sensors correspond to the tracking system connected to the larger system for tracking head motion/perspectives.) 19-DIS-351-STUDIO-US-UTLAttorney Docket No.: 0260676	5tracking, by the software code executed by the hardware processor and using the tracking system, a moving perspective of one of a user in the real-world venue or a camera in the real- world venue; (paragraph [0030] reciting “… The system can do this to provide the rendering depth and appearance of a real window as the user moves about the room. As the perspective and/or position of the user changes, what the user would see in a real window changes. The system updates the virtual window to imitate those changes. The system can respond to any user motion, large or small. One example of this is head tracking. The system can locate and track the position and/or orientation of a user's head in the room and adapt the display so the perspective displayed on the virtual window renders depth as a real window would. This effect can require a basic three dimensional modeling of the contents of the environment feed. The system can use cameras and/or distance sensors (otherwise known as range finders) to calculate the movement and position of a person (or her head). …”  	Head orientation is tracked by the cameras/sensors.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ofek and Delamont with Basso so that the user’s head is tracked.  The head orientation is important since Ofek discloses placing virtual objects within the point of view of a user and head orientation determination is required to determine the user’s point of view.  Thus it is beneficial to use the tracking system in Basso to locate head orientation in order for Ofek to determine where to place the virtual objects.
16.	Regarding Claim 30 (New), Ofek further discloses The method of claim 29, wherein the map is a three-dimensional (3D) map of the geometry of the real-world venue. (paragraph [0051] reciting “… In other words, these computing devices can directly generate a 3D data model (sometimes referred to as a computer-aided design (CAD) model) that describes the scene of the synthetic-world environment as a function of time. The mapping technique embodiments described herein support any of the conventional CAD model formats.”)
17.	Regarding Claim 31 (New), Ofek further discloses The method of claim 29, wherein the virtual-world simulator further comprises a mapping device communicatively coupled to the computing platform, the method further comprising: generating, by the software code executed by the hardware processor and using the 20mapping device, the map of the geometry of the real-world venue. (paragraph [0052] reciting “In the case where the environment to which the AR experience is being mapped is a real-world environment, a scene of the real-world environment can be captured using one or more sensors. As described heretofore, each of these sensors can be any type of video capture device. By way of example but not limitation, a given sensor can be a conventional visible light video camera that generates a stream of video data which includes a stream of color images of the scene. … A given sensor can also employ conventional LIDAR (light detection and ranging) technology that illuminates the scene with laser light and generates a stream of video data which includes a stream of back-scattered light images of the scene.”  	The one or more sensors captures the room images based on camera/sensors and then the system processes this data to generate the 3D model of the physical environment.)
18.	Regarding Claim 32 (New), Ofek further discloses The method of claim 31, wherein the mapping device comprises at least one of a camera or a light detection and ranging (LIDAR) device. (paragraph [0052] reciting “… A given sensor can also employ conventional LIDAR (light detection and ranging) technology that illuminates the scene with laser light and generates a stream of video data which includes a stream of back-scattered light images of the scene.”  )
19.	Regarding Claim 33 (New), Ofek further discloses The method of claim 29, wherein the map of the geometry of the real-world venue comprises a three-dimensional (3D) map of the geometry of the real-world venue. (paragraph [0051] reciting “In the case where the environment to which the AR experience is being mapped is a synthetic-world environment, a scene of the synthetic-world environment can be generated using one or more computing devices. In other words, these computing devices can directly generate a 3D data model (sometimes referred to as a computer-aided design (CAD) model) that describes the scene of the synthetic-world environment as a function of time. The mapping technique embodiments described herein support any of the conventional CAD model formats.”)
Allowable Subject Matter
20.	Claims 26-28 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 26 recites the limitation track a user moving perspective in the real-world venue; and control the projection device to further simulate the virtual-world by conforming the identified one or more virtual effects to the geometry of the real-world venue from a second present vantage point of the user moving perspective of the second user while concurrently simulating the virtual-world from the present vantage point of the moving perspective of the camera which is not disclosed by the cited references. 
22.	Claim 27 recites the limitation track a user moving perspective of the user in the real-world venue; generate a simulation of the virtual-world by conforming the identified one or more virtual effects to the geometry of the real-world venue from a second present vantage point of the user moving perspective of the user; and transmit the generated simulation to the user device for display to the user while concurrently simulating the virtual-world from the present vantage point of the moving perspective of the camera which is not disclosed by the cited references.   
23.	Claim 2108 recites the limitation wherein the camera is 4Attorney Docket No.: 0260676C1 configured to obtain an image of a user in the simulated virtual-world which is not disclosed by the cited references.
24.	Claims 34-36 are similar to claims 26-28, respectively, and are indicated as allowable for reasons similar to those cited for claims 26-28, respectively.
CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611